Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Sutter (US D163,911) teaches a compound tool comprising a handle (figs. 1-2) with a top and a bottom, an axe blade (figs. 1-2) attached to the top of the handle, and a tool element (figs. 1-2) attached to the bottom of the handle, wherein the axe blade comprises a chopping surface (figs. 1-2) and two curved surfaces located between the handle and the chopping surface (figs. 1-2) wherein one of the curved surfaces is sharpened (figs. 1-2).  Ramsey (US 2,714,509) teaches a weapon comprising a handle portion (15) with a top and a bottom, a top blade (e.g., fig. 2) attached to the top of the handle, and a blade (at 16) attached to the bottom of the handle wherein the top blade comprises a blade portion (at 19) and two curved surfaces located between the handle and the blade portion (fig. 2), wherein one of the curved surface is sharpened at 19, the other curved surface which is in the area proximate to the handle is not sharpened.  However, none of the cited prior art, singly or in combination, fairly teach or suggest a multi-bladed weapon including the handle, the straight knife blade having a sharpened portion attached to the bottom of the handle, and the axe blade having the chopping surfaces and the two curved surfaces attached to the top of the handle wherein at least a half inch in length of the curved surfaces is unsharpened as claimed in combination with other limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724